Title: From Thomas Jefferson to François Soulés, 23 March 1789
From: Jefferson, Thomas
To: Soulés, François



Sir
Paris Mar. 23. 1789

I have had the honor of notifying to you before that the manuscript which I put into your hands contained notes which I had made, in the course of my reading for my own use as the member of a legislature in America. As such it was necessary for me to know not only the law of the moment but what it had been at other times. The qualifications of a knight of a shire have been different at different times. At present he must have £600. a year, and a member for a city or borough £300. a year in land. This is by the statute of the 9. Annae. chap. 5.The author of les comices de Rome &c. is mistaken in saying that £500. and £250. a year are the qualifications at present. I think the qualifications never stood at that sum, but was rather vague from the passing of the statute [23] H[enry VI. c. 15] till precisely fixed by that of An[ne…] I have the honor to be Sir your [most] obedt. & humble servt.,

Th: Jefferson

